FILED
                           NOT FOR PUBLICATION
                                                                            OCT 04 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BRYAN SANCHEZ,                                   No.   15-56742

              Petitioner-Appellant,              D.C. No.
                                                 2:13-cv-07810-PA-MRW
 v.

RAYMOND MADDEN,                                  MEMORANDUM*

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                       Argued and Submitted August 7, 2017
                               Pasadena, California

Before: REINHARDT, KOZINSKI, and CHRISTEN, Circuit Judges.

      1. The California Court of Appeal’s decision was not contrary to Strickland

v. Washington, 466 U.S. 668 (1984). Although the state court initially indicated

that Sanchez needed to “prove he received an unreliable or fundamentally unfair

trial”—a higher hurdle than Strickland’s prejudice standard imposes—the court



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
correctly applied Strickland in its analysis. “[I]t is the application, not the

recitation of a standard that matters for § 2254(d) purposes.” Hardy v. Chappell,

849 F.3d 803, 819 (9th Cir. 2016).

      2. The state court did not unreasonably conclude that Sanchez was not

prejudiced by his lawyer’s deficient performance. Given the evidence that

contradicted Sanchez’s father’s alibi testimony, we cannot say that all fairminded

jurists would conclude that the state court’s prejudice decision was wrong. See

Harrington v. Richter, 562 U.S. 86, 101 (2011) (“A state court’s determination that

a claim lacks merit precludes federal habeas relief so long as ‘fairminded jurists

could disagree’ on the correctness of the state court’s decision.”).

      3. Sanchez alternatively characterizes the state court’s decision as being

based on an unreasonable determination of the facts. The state court reviewed the

evidence presented at Sanchez’s trial and concluded that “a somewhat stronger

alibi would not have had any impact on the outcome.” That determination was not

unreasonable for the reason discussed above.

AFFIRMED.




                                            2